Citation Nr: 0934655	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to July 20, 2004, for 
an award of a 30 percent disability rating for service-
connected right knee strain with status post operative 
repair, including on the basis of clear and unmistakable 
error (CUE) in a March 1981 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  By way of 
background, the Veteran filed a claim for an increased rating 
on July 20, 2004.  In an October 2004 rating decision, the RO 
granted a 20 percent rating for the Veteran's service-
connected right knee disability, effective July 20, 2004.  In 
November 2004, the Veteran filed a notice of disagreement to 
the rating assigned and requested a 30 percent disability 
rating.  In the January 2005 rating decision, the RO granted 
a 30 percent evaluation as well as a separate 10 percent 
evaluation for arthritis of the right knee, effective July 
20, 2004.  As this was a full grant of the benefit sought on 
appeal with respect to an increased evaluation, this issue is 
no longer in appellate status.  However, in May 2005, the 
Veteran filed a notice of disagreement to the effective date 
assigned.  In a May 2006 rating decision, the RO found CUE in 
a March 1981 rating decision and assigned a 20 percent 
evaluation, effective November 18, 1980, and continued the 30 
percent evaluation, effective July 20, 2004.  That same 
month, a statement of the case was issued (including a CUE 
analysis), and a substantive appeal was received in June 
2006.  A Board hearing at the local RO was held in July 2009.

The Board notes that the Veteran submitted additional 
evidence to the Board at the July 2009 hearing.  In a 
separate statement, the Veteran waived RO consideration of 
this evidence. 

In his hearing testimony, the Veteran appeared to also be 
claiming entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to his right 
knee disability, as well as entitlement to a total disability 
rating based on individual unemployability.  Thus, these 
issues are referred back to the RO for any appropriate 
action. 


FINDINGS OF FACT

1.  A May 2006 rating decision found CUE in an unappealed 
March 1981 rating decision; the May 2006 rating decision 
assigned a 20 percent disability evaluation for right knee 
strain with status post operative repair, effective November 
18, 1980.  No further CUE is demonstrated in the March 1981 
rating decision.  

2.  The Veteran filed a claim for an increased rating for 
right knee strain with status post operative repair on July 
20, 2004.  

3.  Prior to July 20, 2004, it was not factually 
ascertainable that the Veteran's service-connected right knee 
strain with status post operative repair increased in 
severity so as to meet the criteria for a 30 percent rating. 

4.  In not assigning a 30 percent disability rating, the 
March 1981 RO rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  An effective date prior to July 20, 2004, for the 
assignment of a 30 percent disability rating for right knee 
strain with status post operative repair is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2.  The March 1981 rating decision, which did not assign a 30 
percent disability rating, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 
C.F.R. §§ 3.102, 3.156(a), and 3.326(a), is not applicable to 
the issue of clear and unmistakable error.  The Court has 
held that the VCAA does not apply to CUE actions.  See 
Livesay v. Principi, 15 Vet.App. 165 (2001)(en banc) (holding 
VCAA does not apply to Board CUE motions); Baldwin v. 
Principi, 15 Vet.App. 302 (2001) (holding VCAA does not apply 
to RO CUE claims).  The general underpinning for the holding 
that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet.App. 40, 43 
(1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 F. 
3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to 
this effect).

However, with regard to the claim for an earlier effective 
date, the VCAA is applicable.  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in August 2004 and March 2008 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in August 2004, which was prior to the 
January 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the March 2008 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in a subsequent supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an earlier effective date, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the March 2008 
letter gave notice of the types of evidence necessary to 
establish an  effective date. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, Social 
Security Administration (SSA) records and a VA examination 
report.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

Earlier Effective Date

The Veteran is seeking an effective date prior to July 20, 
2004 for the grant of a 30 percent disability rating for his 
service-connected right knee strain with status post 
operative repair.  The law pertaining to the effective date 
of a VA claim for increase in disability mandates that unless 
specifically provided otherwise, the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The pertinent statute then goes on to specifically 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
any application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

Initially, the Board notes that in a March 1981 rating 
decision, a 10 percent disability rating was assigned, 
effective November 18, 1980.  The Veteran was informed of 
this decision in April 1981, and he failed to file a notice 
of disagreement within one year.  Nevertheless, a May 2006 
rating decision found clear and unmistakable error in the 
March 1981 rating decision, and assigned a 20 percent 
disability rating, effective November 18, 1980.  Further, the 
record shows that in a January 1996 rating decision, the RO 
continued the disability rating for the Veteran's service-
connected right knee strain with status post operative 
repair.  The Veteran was notified of this decision and his 
appellate rights that same month, and did not file a notice 
of disagreement within one year of the notice letter. 

On July 20, 2004, the Veteran filed a claim for an increased 
disability evaluation for service-connected right knee strain 
with status post operative repair.  In an October 2004 rating 
decision, the RO increased the disability rating to 20 
percent effective July 20, 2004.  The Veteran filed a notice 
of disagreement the following month to the rating assigned 
and requested a 30 percent rating.  In a January 2005 rating 
decision, the RO granted a 30 percent evaluation, effective 
July 20, 2004, the date of claim, as well as granted a 
separate 10 percent evaluation for traumatic arthritis of the 
right knee, effective July 20, 2004.  

In his May 2005 notice of disagreement and June 2006 
substantive appeal, the Veteran claimed that the initial 30 
percent he was assigned when he was discharged from service 
was reduced in error.  In turn, he contended that the 
effective date of the assignment of a 30 percent disability 
rating for right knee strain with status post operative 
repair should be November 18, 1980.  In his July 2009 hearing 
testimony, the Veteran testified that his right knee 
impairment should have been rated 30 percent from his 
separation from the military.  He also indicated that he did 
not understand that the initial 30 percent rating assigned 
upon his separation was only temporary.  He simply accepted 
what he was told and was not aware of the legal procedures, 
but his current pain had been with him the whole time.  The 
Veteran and D.H. also testified as to the current severity of 
the Veteran's right knee disability.    

The Board observes that the Veteran did not submit a notice 
of disagreement within one year of notice of the March 1981 
RO rating decision.  Accordingly, this decision is final.  38 
U.S.C.A. § 7105.  Further, he again did not submit a notice 
of disagreement to the January 1996 rating decision.  Thus, 
this decision is also final.  38 U.S.C.A. § 7105.  Although 
the Veteran testified at his hearing that he was unaware as 
to how to file an appeal of the first RO decision, a copy of 
his notification letter dated in April 1981 shows that the 
information that he needed regarding his appellate rights or 
request for a personal hearing was contained therein.  As 
this letter clearly informs the Veteran of this information, 
there is no evidence of a pending claim or error on the part 
of VA on this basis.   

With consideration of the above analysis that the March 1981 
and January 1996 rating decisions are final, and the first 
claim for an increase for right knee strain with status post 
operative repair, received thereafter, was received on July 
20, 2004, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the Veteran's claim, July 
20, 2004, or the date entitlement is shown, whichever is 
later.  Therefore, the focus of the Board's review is whether 
it is factually ascertainable that the Veteran experienced an 
increase in his service-connected right knee strain with 
status post operative repair during the year prior to July 
20, 2004.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 
(1992); see also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to July 20, 2004, for a 30 percent 
evaluation for right knee strain with status post operative 
repair, it must be factually ascertainable that the Veteran's 
service-connected right knee strain with status post 
operative repair underwent an increase during the year prior 
to July 20, 2004.  In making this determination, the Board 
will review the entirety of the evidence of record.  See 
Hazan v. Gober, 10 Vet.App. 511 (1997); Swanson v. West, 12 
Vet.App. 442 (1999).

The Board has considered whether it was factually 
ascertainable that the Veteran's service-connected disability 
had increased in severity in the year prior to July 20, 2004.  
The evidence of record, however, does not contain any medical 
evidence reflecting treatment for right knee strain with 
status post operative repair from July 20, 2003, to July 20, 
2004.  VA treatment records and SSA records have been 
associated with the claims file.  However, SSA records only 
cover the period up to 2001 and, thus, do not address the 
severity of the Veteran's knee the year prior to July 2004.  
VA treatment records during the year prior are silent with 
respect to the Veteran's right knee disability.  Moreover, 
the VA treatment records the Veteran submitted at the Board 
hearing are from 2005 to 2009 and, in turn, do not pertain to  
the severity of the Veteran's right knee prior to July 2004.  
There is clearly no objective evidence of record to 
corroborate the Veteran's recent claim suggesting that it was 
factually ascertainable that his service-connected disability 
had increased in severity in the year prior to July 20, 2004.  
Accordingly, an effective date prior to July 20, 2004, for a 
30 percent disability rating for service-connected right knee 
strain with status post operative repair is clearly not 
warranted.

Clear and Unmistakable Error

The Veteran has also claimed CUE in the March 1981 RO rating 
decision with regard to failing to assign a 30 percent 
disability evaluation for right knee strain with status post 
operative repair.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of the assignment of disability ratings, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of CUE to be valid, 
there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in March 1981 
with respect to the assignment of a disability evaluation for 
right knee strain with status post operative repair were 
essentially unchanged from those in effect at present.  
Diagnostic Codes 5260 and 5261 are applicable to limitation 
of the leg.  Diagnostic Code 5260 provides that a rating of 
30 percent is warranted for flexion limited to 15 degrees.  A 
30 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 20 
degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability and 
a maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  VA General Counsel 
opinions provide that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  The aforementioned VA GC opinions 
were issued many years after the March 1981 rating decision, 
and were not applicable at that time. A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see 
also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  New 
interpretations of a law subsequent to an RO decision cannot 
form the basis for a valid claim of CUE.  See Smith (Rose) v. 
West, 11 Vet. App. 134, 137 (1998).   See also VAOPGCPREC 25-
95 (Dec. 6, 1995) and 38 C.F.R. § 3.105.

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  However, a 30 
percent rating is not available under Diagnostic Codes 5258 
and 5259.     
 
Again, the Veteran argues that the March 1981 rating decision 
was clearly and unmistakably erroneous in failing to award a 
30 percent disability rating for right knee strain with 
status post operative repair.  In reviewing all of the 
evidence on file, the Board can find no clear and 
unmistakable error of fact or of law in the RO's March 1981 
rating decision failing to award a 30 percent rating.  

The evidence before the RO in March 1981 was duly considered 
in the rating decision.  The evidence which was on file and 
considered at the time included service treatment records, VA 
treatment records and a January 1981 VA examination.  Service 
Treatment Records showed that in July 1977, the Veteran 
injured his right knee when he fell off a telephone pole 
during a training exercise.  An orthopedic evaluation 
revealed marked lateral instability with severe ligamentous 
disruption.  However, x-rays showed no evidence of fracture 
or dislocation.  In August 1977, the Veteran underwent repair 
of the posterior lateral capsule of the knee.  Subsequently, 
a  November 1977 Medical Board Proceeding showed severe 
instability of the right knee, lateral and anterior as well 
as limitation of motion manifested by zero to 70 degrees of 
flexion.  A Physical Evaluation Board (PEB) was convened in 
December 1977.  The PEB observed that the Veteran had mild 
instability of the right knee with quadriceps atrophy and 
limitation of flexion; rated as equivalent to severe 
instability in view of muscular involvement; residual of 
injury in fall from telephone pole in July 1977.  The Veteran 
was found to be physically unfit for continued military 
service and was placed on the temporary disabled retirement 
list at 30 percent.  

After his retirement, in a February 1978 rating decision, the 
RO granted service connection for instability of the right 
knee and awarded a 30 percent disability rating from January 
1978.  A March 1979 letter to the Veteran indicated that he 
had been removed from the temporary disability retirement 
list and discharged from service, effective March 1979, due 
to permanent physical disability.  On November 18, 1980, the 
Veteran requested to reopen his claim for service-connected 
disability for his right knee.  A June 1978 VA treatment 
record and contemporaneous x-ray showed that the right knee 
was negative for bone injury.  However, on physical 
examination, instability was noted, but pain prevented 
adequate examination.   Further, although unclear, it appears 
that a September 1978 record noted anterior lateral rotary, 
positive pivot shift and muscle atrophy. 

The Veteran underwent a VA examination in January 1981.  The 
Veteran reported instability of the right knee joint, 
limitation of motion, and pain in the joint.  He also stated 
that the knee was weak and it gave away frequently.  On 
physical examination, the Veteran walked with a normal gait 
carrying a cane on his right side.  He was able to bend, 
stoop, squat, stand on heels and toes without difficulty.  
Examination of the right knee revealed a well healed, 
nonadherent, nontender curved incisional scar over the 
lateral aspect of the knee.  There was no swelling or 
redness.  Examination of the ligaments revealed a moderate 
degree of laxity of the anterior cruciate ligament and 
moderate degree of laxity of the lateral collateral ligament.  
Motion was normal with extension zero degrees and flexion 140  
degrees.  Rather marked crepitus was noted beneath the 
patella on motion of the joint.  McMurray's sign was 
negative.  The leg lengths were equal measuring 351/2 inches.  
Circumference of the thighs was 191/2 inches on the right and 
21 inches on the left.  Circumference of both knees and 
calves was 151/2.  It was noted that the Veteran had 11/2 inches 
of atrophy of the right thigh muscle, which was mainly 
atrophy of the quadriceps muscles.  While lying in the supine 
position, the Veteran was able to raise both lower 
extremities off the table at the same time without difficulty 
and he performed a sit up on the table.  The examiner noted 
that x-rays showed no significant abnormality.  The diagnoses 
were right knee, residuals, postoperative arthrotomy with 
instability of the knee manifested by laxity of the anterior 
cruciate ligament and laxity of the lateral collateral 
ligament, chondromalacia of the patella, and muscular atrophy 
of the right quadriceps muscles, symptomatic, chronic, 
moderately severe at this time.  It was noted that the 
Veteran had a lateral meniscectomy and was advised to obtain 
a brace for the knee.   

Subsequently, in a March 1981 rating decision, the RO awarded 
a 10 percent disability rating, effective November 18, 1980.  
Nevertheless, in a May 2006 rating decision, the RO found 
clear and unmistakable error and awarded a 20 percent 
disability rating, effective November 18, 1980.  

As noted, a CUE claim must be based on the evidence in the 
record when the prior decision was rendered.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The award of a 20 percent disability rating, effective 
November 18, 1980 was correct given the state of the evidence 
at that time.  The award was factually supportable by the 
record at that time, and both the positive and negative 
evidence of record were acknowledged.  It is apparent that 
the adjudicators reviewed the service treatment records, VA 
treatment records and VA examination in making a 
determination as to the disability rating assigned.  
Significantly, the January 1981 VA examination report clearly 
stated that the Veteran's instability was moderate, which is 
the criterion for a 20 percent rating under Diagnostic Code 
5257.   Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Significantly, there were no treatment records the year prior 
to November 1980.   As such, the RO was correct in not 
assigning a 30 percent rating based on the evidence that 
correlated with the timeframe at issue.  Judgments as to the 
credibility and probative value of individual items of 
evidence are inherent in the function of VA adjudicators.  A 
disagreement with how a prior adjudication evaluated the 
facts does not establish CUE.  Luallen v. Brown, 8 Vet.App. 
92, 95 (1995); Russell, supra.  

Further, to the extent that the Veteran alleges that VA 
violated its duty to assist, failure to fulfill the duty to 
assist cannot be CUE.  Baldwin v. West, 13 Vet.App. 1, 5 
(1999).  A Federal Circuit decision held that a failure to 
give a veteran a proper medical examination did not 
constitute a grave procedural error.  Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001).  Even if the error were not 
"grave and procedural," the deficiencies in the examination 
only leave an incomplete record rather than an incorrect one 
and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, it is not certain that this evidence would 
have clearly and undebatably changed the outcome.  See 
Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 
(1997).

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators who awarded less than a 30 percent disability 
rating and that the statutory and regulatory provisions 
extant at the time were correctly applied.  The Board finds 
that there was no error which was undebatable and of the sort 
which, had it not been made would have manifestly changed the 
outcome at the time it was made.  

Although the Veteran may claim that his right knee strain 
with status post operative repair has caused pain over the 
years and has warranted a 30 percent disability rating, the 
appeal must be denied for the aforementioned reasons.  


ORDER

Entitlement to an effective date prior to July 20, 2004, for 
the award of a 30 percent disability rating for right knee 
strain with status post operative repair is not warranted, 
including on the basis of clear and unmistakable error (CUE) 
in a March 1981 rating decision.  The appeal is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


